          Case 1:17-cv-06903-RJS Document 83 Filed 12/11/20 Page 1 of 3




                                               December 11, 2020
By ECF

The Hon. Richard J. Sullivan
United States Court of Appeals for the Second Circuit
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 2530
New York, New York 10007

       Re:     Plaintiff v. Dolan, et al., 17-cv-06903 (RJS)

Dear Judge Sullivan:

       We represent Plaintiff in the above-referenced action and, pursuant to Your Honor’s
Individual Rule of Practice 2A, we respectfully request permission to file a motion, pursuant to
Fed. R. Civ. P. 15(a), to serve the attached proposed Second Amended Complaint to add James
Dolan as a defendant in the Fifth (assault) and Sixth (battery) causes of action based upon
evidence that was not in Plaintiff’s possession at the time the Amended Complaint was filed.1
See Ex. A (additions in redline); Ex. B (clean).

       Fed. R. Civ. P. 15(a) provides that the court “should freely give leave [to amend a
pleading] when justice so requires.” See Capitol Records, LLC v. Vimeo, LLC, 972 F Supp. 2d
537, 549 (S.D.N.Y. 2013) (“Courts must ‘freely give leave’ to amend a complaint ‘when justice
so requires’”) (quoting Rule 15(a)(2)). The liberal tenor of FRCP 15(a) is reinforced by the
underlying goal of the Federal Rules of Civil Procedure that cases are litigated on the merits
where possible, see Foman v. Davis, 371 U.S. 178, 181 (1982), and leave should be freely
granted where, as here, there is no indication of “futility, bad faith, undue delay, or undue
prejudice,” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).

         Prior to filing the original and amended complaints, Plaintiff was unaware of Mr. Dolan’s
role in the assault and battery perpetrated against Mr. Oakley. After filing the Amended
Complaint, Plaintiff came into possession of evidence that demonstrated that Mr. Dolan, too,
engaged in sufficient conduct to be held liable for the assault and battery at issue in this case.
Specifically, Plaintiff learned the following concerning the moments before and after the alleged
assault and battery: during a stoppage in game play, while Plaintiff was not acting boisterously,
Mr. Dolan, after looking at Plaintiff, called over and conferred with a security guard; that guard
then walked away and joined a group of approximately ten other security guards that had

1
 Plaintiff also seeks to amend his complaint to remove the causes of action that were dismissed by the
Court and affirmed by the Second Circuit Court of Appeals. See Ex. A.
          Case 1:17-cv-06903-RJS Document 83 Filed 12/11/20 Page 2 of 3

December 11, 2020
Page 2
assembled on the side of the court. Thereafter, Mr. Dolan signaled to his security personnel by
making a downward pointing gesture with his right hand, immediately after which the large
group of security personnel converged on Plaintiff. After Plaintiff stood from his seat, he was
immediately grabbed by security personnel and roughly pulled backwards, all while Mr. Dolan
looked on. Security personnel then violently removed Plaintiff from his seat and dragged him
out of Madison Square Garden, while Mr. Dolan again looked on; and, after Plaintiff was
forcibly removed from his seat, Mr. Dolan made a “thumbs up” gesture.

        Based upon the foregoing, a claim of assault and battery can be stated against Mr. Dolan
under two theories. First, that he acted in concert with his security personnel’s assault and
battery, because he communicated with and directed his employees to remove Plaintiff, he
witnessed from a close distance (and without making any effort to intervene) a large number of
security guards’ approach and subsequent assault and battery of Plaintiff, and he ratified and
adopted the assault and battery of Plaintiff as evidenced by his thumbs up gesture after Plaintiff
was dragged out of his seat with unreasonable force. See, e.g., Weldon v. Rivera, 301 A.D.2d
934, 935 (3d Dep’t 2003) (under concerted action theory, individuals can be liable for assault if
they “lend aid or encouragement to the wrongdoer, or ratify and adopt his acts done for their
benefit” (internal quotation omitted)); Scollo v. Nunez, 60 A.D.3d 840 (2d Dep’t 2009) (finding
that defendants were liable under a concerted action theory where they “acted tortiously pursuant
to a tacit agreement to assault or batter the plaintiffs”). Second, Mr. Dolan aided and abetted his
employees’ assault and battery, because he directed the large number of security personnel to
remove Plaintiff from his seat and the arena. See, e.g., McKiernan v. Vaccaro, 168 A.D.3d 827,
830 (2d Dep’t 2019) (“To be liable for an assault under an aiding and abetting theory, a
defendant must have committed some overt act, either by words or conduct, in furtherance of the
assault”). The above-summarized evidence, including reasonable inferences to be drawn
therefrom, evidence a plan and instruction from Mr. Dolan that states a claim for assault and
battery, and will also likely have additional evidentiary support after discovery.

        Because discovery has not begun, neither Mr. Dolan, nor any of the other defendants,
could be prejudiced if Plaintiff is permitted to file the proposed Second Amended Complaint.
See, e.g., Presser v. Key Food Stores Co-op., Inc., 218 F.R.D. 53, 56 (E.D.N.Y. 2003) (finding
no prejudice where “although over twenty-one months has elapsed since Plaintiff filed this
lawsuit, discovery has not yet begun and no trial date is set”).

        Finally, claims against Mr. Dolan for assault and battery would be timely, because they
relate back to the time Plaintiff filed his original claims. A complaint can be amended to assert
new claims against a defendant that relate back to the initial claims if (1) the claims arose “out of
the conduct, transaction, or occurrence set out” in the original pleading; (2) the defendant
“received such notice of the action that it will not be prejudiced in defending on the merits”; and
(3) the newly named defendant “knew or should have known that the action would have brought
against it, but for a mistake concerning the proper party’s identity.” See Krupski v. Costa
Crociere S. p. A., 560 U.S. 538, 547 (2010); see also Petruzzi v. Purow, 180 A.D.3d 1083, 1084
(2d Dep’t 2020) (same). With regard to “mistake,” prong (3) of the test, the Supreme Court has
held that the
          Case 1:17-cv-06903-RJS Document 83 Filed 12/11/20 Page 3 of 3

'HFHPEHU
3DJH
            UHDVRQDEOHQHVVRIWKHPLVWDNHLVQRWLWVHOIDWLVVXH$VQRWHGDSODLQWLIIPLJKW
            NQRZ WKDW WKH SURVSHFWLYH GHIHQGDQW H[LVWV EXW QRQHWKHOHVV KDUERU D
            PLVXQGHUVWDQGLQJDERXWKLVVWDWXVRUUROHLQWKHHYHQWVJLYLQJULVHWRWKHFODLP
            DWLVVXHDQGVKHPD\PLVWDNHQO\FKRRVHWRVXHDGLIIHUHQWGHIHQGDQWEDVHG
            RQWKDWPLVLPSUHVVLRQ7KDWNLQGRIGHOLEHUDWHEXWPLVWDNHQFKRLFHGRHVQRW
            IRUHFORVHDILQGLQJWKDW5XOH F  & LL KDVEHHQVDWLVILHG
            
,GDW$GGLWLRQDOO\D³SODLQWLIIPD\NQRZJHQHUDOO\ZKDWSDUW\$GRHVZKLOH
PLVXQGHUVWDQGLQJWKHUROHVWKDWSDUW\$DQGSDUW\%SOD\HGLQWKHµFRQGXFWWUDQVDFWLRQRU
RFFXUUHQFH¶´EXWWKH³RQO\TXHVWLRQXQGHU5XOH F  & LL LVZKHWKHUSDUW\$NQHZRU
VKRXOGKDYHNQRZQWKDWDEVHQWVRPHPLVWDNHWKHDFWLRQZRXOGKDYHEHHQEURXJKWDJDLQVWKLP´
,G

         0U'RODQ¶VDOOHJHGOLDELOLW\IRUDVVDXOWDQGEDWWHU\DULVHVRXWRIWKHVDPHHYHQWWKDWJDYH
ULVHWRWKHDVVDXOWDQGEDWWHU\FODLPVDJDLQVWWKHRWKHU'HIHQGDQWV'HIHQGDQWV¶VHFXULW\
SHUVRQQHODOOZRUNIRU0U'RODQDQGLQLWLDWHGWKHFRQIURQWDWLRQZLWK3ODLQWLIILQIXUWKHUDQFHRI
WKHLUMREGXWLHVDIWHUFRQVXOWDWLRQZLWK0U'RODQ6HH6LPVY%HUJDPR1<G
    HPSOR\HH¶VSHUSHWUDWLRQRIDVVDXOWLQIXUWKHUDQFHRI³PDLQWHQDQFHRISHDFHDQGRUGHU´LQ
RZQHU¶VSURSHUW\³ZRXOGKDYHEHHQSXUVXDQWWRXQH[SUHVVHGUXOHVDQGLQWKHSHUIRUPDQFHRI
GXWLHVHQMRLQHGXSRQKLPE\KLVHPSOR\PHQWDQGLQWKHIXUWKHUDQFHRIKLVHPSOR\HU VLQWHUHVWV´ 
7KXV0U'RODQZDVERWKRQQRWLFHRI3ODLQWLII¶VDVVDXOWDQGEDWWHU\FODLPVDQGNQHZRUVKRXOG
KDYHNQRZQWKDWEXWIRU3ODLQWLIIQRWEHLQJDZDUHRI0U'RODQ¶VUROHLQWKHDVVDXOWDQGEDWWHU\
DJDLQVW0U2DNOH\KHZRXOGKDYHEHHQQDPHGDVDGHIHQGDQW
         
         %DVHGXSRQWKHIRUHJRLQJ3ODLQWLIIUHVSHFWIXOO\UHTXHVWVSHUPLVVLRQWRPRYHSXUVXDQWWR
)HG5&LY3 D WRILOHDQGVHUYHWKHDWWDFKHG6HFRQG$PHQGHG&RPSODLQWZKLFKLVEDVHG
XSRQLQIRUPDWLRQGLVFRYHUHGDIWHUWKHILOLQJRIWKH$PHQGHG&RPSODLQW
         
                                                  HVSHFWIX
                                                        W
                                                5HVSHFWIXOO\VXEPLWWHG
                                          
                                      
                                                1HOVRQ$%R[HU
                                                -RKQ$OOHQ
                                                3HWULOOR.OHLQ %R[HU//3
                                                         DQG
                                                'RXJODV:LJGRU
                                                5HQDQ)9DUJKHVH
                                                :LJGRU//3
                                                &RXQVHOIRU3ODLQWLII&KDUOHV2DNOH\
